Citation Nr: 0308325	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  97-29 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to a disability evaluation in excess of 30 
percent for bursitis of the left knee.

2.	Entitlement to a disability evaluation in excess of 20 
percent for arthritis of the left knee with a flexion 
contracture associated with bursitis of the left knee.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from September 1950 to 
August 1952.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in May 1997 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut.  

Service connection for left knee bursitis with a post 
operative scar was granted in a January 1954 rating decision.  
A 10 percent evaluation was assigned from December 10, 1952.  
The May 1997 rating decision assigned a 30 percent 
evaluation.  In November 1999, this matter was remanded to 
the RO for additional development.  A December 2002 rating 
decision granted service connection for arthritis of the left 
knee with flexion contracture and assigned a 20 percent 
evaluation from October 10, 1996 under Diagnostic Code 5261.  
The 30 percent evaluation for the bursitis of the left knee 
was continued.   

The Board notes that the issue of entitlement to service 
connection for a low back disorder was also denied in the May 
1997 rating decision and this issue was timely appealed.  
However, in the December 2002 rating decision, service 
connection for arthritis of the lumbar spine was granted.  
Thus, this issue is no longer before the Board for appellate 
review.  


FINDINGS OF FACT

1.  The service-connected bursitis of the left knee is 
manifested by severe instability.

2.  The service-connected arthritis of the left knee with 
flexion contracture is principally manifested by complaints 
of pain and findings of tenderness, atrophy of the quadriceps 
muscle, effusion, and crepitus; there are X-ray findings of 
degenerative arthritis of the left knee with extension 
limited to 12 degrees and flexion limited to 90 degrees.      


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for bursitis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.71a, 
Diagnostic Code 5257 (2002). 

2.  The criteria for a disability evaluation in excess of 20 
percent for arthritis of the left knee with a flexion 
contracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5003, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran was afforded VA examinations in October 1996, 
January 2000, and August 2002 to determine the nature, 
extent, and severity of the service-connected left knee 
disorder.  Private medical records identified by the veteran 
were obtained.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statements of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, and 
essentially notifies them of the evidence needed by the 
veteran to prevail on the claim.  In letters dated in October 
1996, June 2002, August 2002, and November 2002, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  These letters gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  The veteran was afforded a hearing before the RO in 
March 1998 and a hearing before the Board in May 1999.  The 
Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2002).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2002). 

Under 38 C.F.R. § 4.20, evaluation by analogy is permitted 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability.  38 C.F.R. § 4.20 
(2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2002).

Under Diagnostic Code 5257, other impairment of the knee: 
recurrent subluxation or lateral instability, a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

Degenerative arthritis is rated under Diagnostic Code 5003.  
Diagnostic Code 5003 specifies that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  When 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2002).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be assigned separate ratings under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability.  When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Factual Background

An October 1996 VA examination report indicates that the 
veteran wore a knee brace and he ambulated with the use of a 
crutch.  Examination revealed that the veteran ambulated with 
extreme difficulty.  There was hypertrophic bone about the 
knee which was consistent with arthritis.  The knee was in 10 
to 15 degrees of varus from the loss of the medial cartilage 
and development of arthritis.  Range of motion was 5 degrees 
to 90 degrees.  The knee was grossly unstable to varus and 
valgus stresses.  Motor strength of the lower extremity was 
4/5, limited by pain.  There was considerable atrophy of the 
left quadriceps.  Sensation was intact in the lower 
extremities.  The diagnosis was degenerative arthritis of the 
left knee.  

A January 2000 VA examination report reveals that the veteran 
walked with the use of a walker.  There was markedly large 
effusion of the left knee.  Flexion was to only about 80 
degrees and extension was to 10 degrees.  There was no 
evidence of medial or lateral collateral ligament laxity.  
The left thigh was visually atrophied compared to the right.  
The examiner stated that there was no doubt that the veteran 
has significant arthritis with varus angulation of the left 
knee which clearly limited his functional ability with either 
repeated use or during flare-ups.  There was marked objective 
display of pain and discomfort with range of motion.  

An August 2002 VA examination report reveals that the veteran 
had complaints of pain, weakness, stiffness, swelling and 
instability in the left knee.  The veteran wore a knee brace 
on the left knee and the brace relieved some pain.  
Examination revealed that the veteran walked with a limp.  He 
favored the left knee due to pain and probable instability.  
There was moderate swelling of the left knee.  There was 
significant atrophy of the left thigh with mid-thigh 
circumference.  There was no increased warmth or erythema.  
Range of motion was 12 degrees extension to 100 degrees of 
flexion; pain started at 90 degrees. There was tenderness in 
the medial joint line and the patella tendon areas.  There 
was crepitus with range of motion.  Ligament test showed 
anterior cruciate ligament laxity.  Muscle strength on the 
knees and hips was within normal limits.  The examiner stated 
that the veteran had evidence of left knee arthritis with a 
history of left knee surgery in 1953.  The examiner indicated 
that the left knee was significantly disabled with muscle 
atrophy in the thigh and a 12 degree flexion contracture and 
limitation of motion.  The examiner indicated that with 
increased use of the left knee, especially with weight 
bearing activity and stressful activities, the veteran would 
develop additional pain and this would cause additional loss 
of range of motion to an undetermined level.  The examiner 
stated that the X-ray examination showed significant 
degenerative arthritis of the left knee involving all three 
compartments.     

Analysis

The RO has rated the veteran's bursitis of the left knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and assigned a 
30 percent evaluation based upon findings of instability of 
the left knee.  A 30 percent evaluation is the maximum 
evaluation allowed under Diagnostic Code 5257.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

However, in this case, where the diagnostic code under which 
the instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 
5257, is not predicated on loss of range of motion, §§ 4.40, 
4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that a separate 20 percent disability 
evaluation was assigned to the left knee disability based 
upon findings of arthritis of the left knee and limitation of 
motion pursuant to VAOPGCPREC 23-97, in addition to the 30 
percent evaluation assigned under Diagnostic Code 5257.  The 
Board notes that in the December 2002 rating decision, the RO 
granted service connection for arthritis of the left knee 
with flexion contracture associated with bursitis of the left 
knee.  Degenerative arthritis is rated under Diagnostic Code 
5003.  Diagnostic Code 5003 specifies that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Codes 5260 and 5261, are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  The Board 
notes that in the December 2002 rating decision, the RO 
assigned a 20 percent evaluation under Diagnostic Code 5261 
to the arthritis of the left knee with flexion contracture 
associated with bursitis of the left knee.  

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 20 percent under 
Diagnostic Code 5261.  In order for a disability evaluation 
in excess of 20 percent to be assigned under Diagnostic Code 
5261, extension of the left knee must be limited to 20 
degrees or more.  The medical evidence demonstrates that 
there is limitation of extension of the left knee that ranged 
from 5 to 12 degrees.  The August 2002 VA examination report 
indicates that the veteran had extension to 12 degrees.  
There is no evidence of limitation of extension to 20 degrees 
or more.  Thus, the Board concludes that a rating in excess 
of 20 percent is not warranted under Diagnostic Code 5261.  
38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In order for a disability evaluation in excess of 20 percent 
to be assigned under Diagnostic Code 5260, flexion must be 
limited to 15 degrees or less.  The medical evidence shows 
that the veteran experiences painful motion and there was 
evidence of limitation of flexion of the left knee that 
ranged from 80 degrees to 100 degrees.  The August 2002 VA 
examination report indicates that the left knee flexed to 100 
degrees and the pain started at 90 degrees.  Thus, the Board 
concludes that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5260 because the veteran is 
able to flex the left knee beyond 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected left knee disorder when 
evaluated under Diagnostic Code 5261.  See also DeLuca v. 
Brown, 8 Vet. App. at 206.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.  The 
medical evidence does not demonstrate additional loss of 
motion due to pain which is indicative of a higher rating.  
The veteran experiences pain on motion of the left knee.  The 
Board points out that pain was considered when the range of 
motion testing was performed.  The January 2000 VA 
examination report indicates that there was a marked 
objective display of pain and discomfort with range of 
motion.  The August 2002 VA examination report noted that 
there was pain with flexion and pain began at 90 degrees.  
The 20 percent disability evaluation under Diagnostic Code 
5261 contemplates the limitation of motion due to pain.  The 
Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40.   

The assignment of an additional disability rating under the 
provisions of 38 C.F.R. § 4.45 based upon findings of 
functional loss due to weakness, fatigability, incoordination 
or pain on movement is not warranted.  There is medical 
evidence that the left knee disorder limits the veteran's 
functional ability with repeated use or during flare-sups.  
However, this additional loss of range of motion can not be 
determined.  The August 2002 VA examination report indicates 
that the examiner stated that with increased use of the left 
knee, especially with weight-bearing activity and stressful 
activities, the veteran would develop additional pain and 
this would cause an additional loss of range of motion.  
However, the examiner also indicated that this additional 
loss of range of motion was undetermined.  Thus, the Board 
finds that a higher rating based upon additional functional 
impairment of the left knee under the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.      

In summary, a disability evaluation in excess of 30 percent 
is not warranted for the bursitis of the left knee and a 
disability evaluation in excess of 20 percent for arthritis 
of the left knee with a flexion contracture associated with 
bursitis of the left knee is not warranted, for the reasons 
and bases described above.  The preponderance of the evidence 
is against the veteran's claim for higher evaluations and the 
claim is denied.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for bursitis of the left knee is denied.

Entitlement to a disability evaluation in excess of 20 
percent for arthritis of the left knee with a flexion 
contracture associated with bursitis of the left knee is 
denied. 



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

